Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1 – 11 and 13 – 18 are allowable, because prior art does not teach:
(Claim 1)  an interlayer insulating film covering each of the plurality of gate electrodes, the interlayer insulating film having a plurality of recessed parts separate from one another, and a plurality of protruding parts,
each of which includes a vertex formed by one of the plurality of recessed parts and a portion of the interlayer insulating film adjacent to said one recessed part, to thereby form at least three recesses and protrusions repeatedly at a surface of the interlayer insulating film;
the first electrode having:
a first electrode film in ohmic contact with the second semiconductor region and the plurality of third semiconductor regions in the plurality of contact holes,
a second electrode film containing titanium, provided on a surface of the first electrode film and the surface of the interlayer insulating film, and
a third electrode film containing aluminum, provided on a surface of the second electrode film, the second electrode film having a recessed and protruding shape reflecting the recesses and the protrusions of the surface of the interlayer insulating film.
(Claim 11) an interlayer insulating film covering the plurality of gate electrodes, the interlayer insulating film having a plurality of recessed parts, to thereby form at least three recesses and protrusions repeatedly at a surface of the interlayer insulating film;
the first electrode having:
a first electrode film in ohmic contact with the second semiconductor region and the plurality of third semiconductor regions in the plurality of contact holes,
a second electrode film containing titanium, provided on a surface of the first electrode film and the surface of the interlayer insulating film, and
a third electrode film containing aluminum, provided on a surface of the second electrode film, the second electrode film having a recessed and protruding shape reflecting the recesses and the protrusions of the surface of the interlayer insulating film.
(Claim 13) wherein the recess at the surface of each gate electrode has a depth that is at least 0.1 micron but less than 0.5 micron.
(Claim 14) wherein in the first groove formation process,
the predetermined depth of the plurality of first grooves is in a range from 20% to 50% of a distance in the depth direction between the surface of the interlayer insulating film excluding the plurality of first recessed parts, to a top of the gate insulating film on the first main surface of the semiconductor substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Remarks
The examiner has reviewed prior art in light of applicant’s comments and amendment
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 9, 2021